Citation Nr: 1706098	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  13-21 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This Veteran had active military service from August 1961 to August 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in relevant part, denied service connection for bilateral haring loss. 

In October 2016, the Veteran and his wife testified at a videoconference hearing before the Board.  A transcript of the proceeding is of record.


FINDING OF FACT

The Veteran's bilateral hearing loss which pre-existed military service was not aggravated during active military service.


CONCLUSION OF LAW

The Veteran does not have bilateral hearing loss that is the result of a disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The VA's duty to notify was satisfied through a letter dated in August 2010, which fully addressed all notice elements.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  Available post-service medical records have been obtained.  The Veteran has not identified any additional records that should be retrieved prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied. 

The Veteran was provided a VA examination in January 2011.  The examination and corresponding opinion are adequate for the purposes of the service connection claim adjudicated herein, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provided an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.30.

The law provides that a veteran is presumed to be in sound condition except for defects noted when examined and accepted for service; and when defects are noted upon entry the presumption of soundness does not apply and the presumption of aggravation is for application.  See 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

There is no aggravation of a preexisting disease or injury if the condition underwent no increase in severity during service on the basis of the evidence of record pertinent to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Also, intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran asserts that his bilateral hearing loss is due to noise exposure during military service.  Specifically, he asserts that he was exposed to acoustic trauma from his duties as an engineer, including the operation of heavy machinery and an indoor firing range. 

A review of the Form DD-214 reveals that the Veteran's military occupation included duties as an engineering equipment and repair officer.  

Service treatment records demonstrate that bilateral hearing loss was noted at the time of entry into active service.  In August 1961, the Veteran underwent audiometric testing as part of his medical examination for entrance into service.  The Board observes that prior to November 1967, military audiometric results were reported in American Standards Association (ASA) Units.  Since November 1, 1967, International Standard Organization (ISO) Units have been adopted.  After converting the values (reported in ASA units) for auditory thresholds in the August 1961 enlistment examination to the new standard (ISO units), the Veteran's audiometeric results were as follows:






Hz



500
1000
2000
3000
4000
Right
30
40
50
NA
40
Left
25
45
50
NA
40

In August 1963, the Veteran underwent a separation exam and he reported no changes in his health.  An audiometeric exam was performed and the converted ASA to ISO measurements were as follows:




Hz



500
1000
2000
3000
4000
Right
20
5
40
NA
35
Left
20
10
10
NA
35

The Veteran was afforded a VA examination in January 2011.  The VA examiner opined that although the Veteran was exposed to high levels of military noise, his hearing loss was not caused by or a result of military noise exposure given that there were no significant changes and/or threshold shifts from his active duty to discharge exams.  In fact, the examiner even noted that some of the thresholds on discharge were better than on enlistment.  

In October 2016, the Veteran and his wife testified at the Board hearing that his hearing loss started and worsened during active duty.  Specifically, the Veteran stated that he experienced hearing loss after working in a machine shop, operating heavy engineering equipment, and operating an indoor firing range while stationed in France. 

Analysis

Although the evidence demonstrates that the Veteran has bilateral hearing loss, the weight of the evidence is against a finding that the disability was caused or aggravated by military service. 
Initially, the Board finds that the Veteran's own statements, coupled with the service records, demonstrate exposure to noise during service.  38 U.S.C.A. § 1154(a), (b).  Accordingly, such in-service noise exposure is established. 

As detailed herein, bilateral hearing loss was noted at entrance into active service, and therefore the presumption of soundness does not attach in this case.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  Thus, the Board must consider whether there was an increase in hearing loss during service to warrant the presumption of aggravation.  38 U.S.C.A. § 1153 (West 2014).  

The Board finds that the Veteran's bilateral hearing loss disability was not aggravated by active service.  Although the Board acknowledges the Veteran's assertion that his hearing loss worsened during the course of his active duty service, the evidence does not show a clinically observable worsening or aggravation of the hearing loss.  In this regard, the January 2011 VA examiner found that the Veteran's hearing loss did not worsen between his entrance and discharge examinations.  Instead, the VA examiner opined that the Veteran's hearing acuity improved or remained the same.   

Although the Veteran asserts that his hearing loss is related to active military service, and is competent to report symptoms observable to a layperson, he is not competent to independently render a medical opinion regarding the nexus between active service and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the weight of the evidence is against a finding that the Veteran's bilateral hearing loss, which pre-existed active military service, was not aggravated during active military service.  Therefore, as the preponderance of the evidence is against service connection, the benefit of the doubt doctrine is not applicable, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


